Title: To Benjamin Franklin from John Paul Jones, 13 June 1780
From: Jones, John Paul
To: Franklin, Benjamin


Sir
L’Orient June 13th 1780
On my arrival here I found that Captain Landais, encouraged as I believe by Mr. Lee & Mr. Gillan, had raised a party Spirit on board the Alliance:— I have been however on board a considerable part of the time since my return and have always been well received and duely Obeyed.— As I found that my Commission and Authority had been called in question, I had a Copy of my Commission as well as your Orders Read on board yesterday for the satisfaction of every Person; and I soon afterwards discovered that Captain Landais had written the within Letter to Lieutenant Degge which he had read to the Crew, and which I communicated last Night to the Commandant. This Day I came a shore in the forenoon to make some necessary Arrangements with the Commandant respecting the dispatch of the Ariel.— In my absence from the Alliance Captain Landais went on board declaring that he came to take Command of the Ship and was determined to Support himself by force against any person who would dispute his Authority. I thought it the most prudent method to make the within Written application to the Commandant of the Marine who with the Commandant of the Road advises me to send an Account of the Matter to your Excellency by Express and to await your orders in consequence in concurrence with the orders of Government.
Several of the Brave officers who served with me in the Bon Homme Richard have already been treated with indignity on Board, and my First Lieutenant Mr. Dale this moment tells me that himself and some others have been turned a shore. Before I came a shore this forenoon, the Crew being assembled I demanded whither any one of them could say a word to my disadvantage. They answered they could not. There was then every appearance of general contentment and Subordination. I am certain that the people in general Love and would readily Obey me.
The Armament of the Ariel is advancing very fast and I expect will be nearly compleated when the Express returns, as the Commandants both of the Marine and Road have assured me of their Utmost Assistance. I have reason to expect that the Clothing that can be embarked in the Ariel will arrive here in a very few Days as there was a Vessel engaged at Nantes for that purpose. The Alliance will also be able to carry a considerable quantity of Clothing, besides the Articles that are already embarked on board that Ship; and upon the whole I expect the two Ships will be able to carry out the Articles that are most essentialy and immediately wanted. I wish to know whither you would chuse that I should leave out some part of the Musquets and take Clothing in their stead. It is the Opinion here that Musquets will be less wanted when we arrive in America than Clothing.
I send you inclosed the Letter from the Secretary of the Admiralty on which I understand Captain Landais founds his present pretentions to Command the Alliance.
My Conduct in this affair will I hope meet with your Excellencies Approbation. I have strictly followed the advice I have received from the two Commandants here. I have communicated to them the Verbal Orders you gave me at parting to ask their Assistance in Case it should be wanted; but they cannot, they say, act without Written Orders from you in concurrence with the Court.
I have the honor to be with great Esteem and Respect Your Excellencies Most Obliged and most humble Servant
Jno P Jones
His Excellency B. Franklin Esqr. &c. &c.
 
Endorsed: 35 / Capt. Jones Acct of the Proceedings of Capt Landais
Notation: L’Orient June 13. 80
